        Case 6:16-cv-00070-AC          Document 168     Filed 04/01/21     Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


SHUA TILAHUN,
                                                                    Case No. 6:16-cv-00070-AC
              Plaintiff,
                                                                                         ORDER
       v.

MICHAEL F. GOWER, et al.,

              Defendants.

HERNÁNDEZ, Chief Judge.

       Plaintiff, an adult in custody at the Oregon State Penitentiary (“OSP”), brings this civil

rights action pro se.       Currently before the court are plaintiff’s Motions for Immediate

Injunction. For the reasons that follow, the court DENIES plaintiff’s motions.

                                        BACKGROUND

       Plaintiff brings this action against several Oregon Department of Corrections ( "ODOC ")

employees, contractors, and officials. His Amended Complaint alleges violation of his rights

under the Fourteenth Amendment Equal Protection Clause and his right to be free from cruel and

unusual punishment under the Eighth Amendment based upon claims of denial of medical care

related to the discontinuance of a pain reliever (Neurontin) and denial of treatment for facial



1 - ORDER
           Case 6:16-cv-00070-AC         Document 168           Filed 04/01/21   Page 2 of 4




injuries, improper mental health treatment, and improper housing accommodations in violation

of his rights under 42 U.S.C. § 1983.

       Plaintiff seeks injunctive relief in the form of an order enjoining defendants from placing

plaintiff in a multiple-occupant cell, citing mental and emotional wellbeing and a history of

physical altercations with cell partners.    Defendants submit evidence that plaintiff has not been

in a physical altercation with another inmate since 2010, and, in any event, is currently housed in

a single cell, and there is no indication that he will be housed in a multiple-occupant cell in the

future. See Decl. of Tonya Gushard, ECF No. 68, Decl. of Ken Stepp, ECF No. 87; Decl. of

Dennis Long, ECF No. 144.

       Plaintiff also seeks an an order requiring defendants to reinstate a prescription for

Effexor.    In support of this motion, plaintiff states that:

       Defendants recently canceled plaintiff’s prescription for antidepressant medication
       because of defendants’ claim that plaintiff was not taking the medication appropriately.
       However, even if it were true that plaintiff were not taking the medication appropriately
       (which plaintiff does not concede), it is not a clinically sound response for defendants to
       cancel plaintiff’s medication. Plaintiff continues to suffer from clinical depression, for
       which defendants are obligated to treat plaintiff.

Plaintiff does not submit any evidence in support of his claim.       Defendants submit evidence that

plaintiff has a history of inappropriate medication use, that his Effexor was discontinued as a

result of that, and, in any event, medications are not necessary to treat plaintiff’s mental health

concerns.    See Decl. of Donald Dravis, M.D., ECF No. 145.

                                       LEGAL STANDARDS

       A plaintiff seeking a preliminary injunction must establish that (1) he is likely to succeed

on the merits; (2) he is likely to suffer irreparable harm in the absence of preliminary relief; (3)

the balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter v.

2 - ORDER
         Case 6:16-cv-00070-AC         Document 168        Filed 04/01/21     Page 3 of 4




Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008); Garcia v. Google, Inc., 786 F.3d 733, 740

(9th Cir. 2015); Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937,

944 (9th Cir. 2013). In the Ninth Circuit, a plaintiff also may obtain injunctive relief if there are

serious questions going to the merits, the balance of hardships tips sharply in his favor, and the

remaining two Winter factors are satisfied.       A Woman’s Friend Pregnancy Res. Clinic v.

Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018). If a plaintiff fails to demonstrate a likelihood of

success on the merits or serious questions going to the merits, the court need not address the

remaining factors. Garcia, 786 F.3d at 740.

       An abstract potential for injury is not enough to support equitable relief; a plaintiff must

show that the injury or threat of injury is real and immediate, not conjectural or hypothetical.

Los Angeles v. Lyon, 461 U.S. 95, 102 (1983). Moreover, where a plaintiff seeks a mandatory

injunction which goes beyond maintaining the status quo, he must demonstrate that the facts and

law clearly favor an injunction. Id.; see also Am. Freedom Defense Initiative v. King Cty., 796

F.3d 1165, 1173 (9th Cir. 2015) (mandatory injunctions are disfavored and will not be entered in

doubtful cases). Finally, where an individual in custody seeks a preliminary injunction with

respect to prison conditions, such relief, if granted, “must be narrowly drawn, extend no further

than necessary to correct the harm the court finds requires preliminary relief, and be the least

intrusive means necessary to correct that harm.” 18 U.S.C. §3626(a)(2).

                                          DISCUSSION

       As noted, defendants submit evidence that plaintiff is currently housed in a single cell,

and there is no indication that he will be housed in a multiple-occupant cell in the future.

Plaintiff submits no evidence to the contrary. As such, plaintiff has not established that the


3 - ORDER
        Case 6:16-cv-00070-AC          Document 168        Filed 04/01/21     Page 4 of 4




threat of injury is real and immediate, not conjectural or hypothetical, and is not entitled to

injunctive relief. Los Angeles, 461 U.S. at 102.

       Plaintiff also is not entitled preliminary injunctive relief in the form of an order requiring

defendants to reinstate his prescription medication, as he has not submitted any evidence

establishing a likelihood of success on the merits of this claim. In order to prevail on a claim of

denial of medical care in violation of the Eighth Amendment, a plaintiff must demonstrate both

(1) the existence of serious medical needs, and (2) that prison medical personnel acted with

deliberate indifference to those needs.      Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir.

2014) (citing Estelle, 429 U.S. at 104).     Differences in judgment between an inmate and prison

medical personnel regarding appropriate medical diagnosis and treatment are not enough to

establish a deliberate indifference claim.    Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

In the absence of any evidence, plaintiff’s conclusory statement does not establish defendants are

violating his Eighth Amendment rights.

                                           CONCLUSION

       For these reasons, the court DENIES plaintiff’s motions for preliminary injunction (ECF

Nos. 31, 59, 81, and 93).

       IT IS SO ORDERED.

       DATED this            day of March, 2021.
                   April 1, 2021

                                               Marco A. Hernández
                                               Chief United States District Judge




4 - ORDER
